Citation Nr: 9923056	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  95-42 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability, claimed as arthritis.

5.  Entitlement to service connection for residuals of an 
excised cyst on the back at the T-12 level.

6.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1970 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1995.  For reasons to be discussed, further 
development will be required prior to an appellate decision 
on the issue of service connection for chronic sinusitis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  Bilateral cataracts had their onset while the veteran was 
on active duty.  

3.  Tinnitus had its onset while the veteran was on active 
duty.  

4.  A current left elbow disability is not shown.

5.  A current bilateral shoulder disability, including 
arthritis, is not shown.

6.  Residuals of an excised cyst on the back at the T-12 
level are asymptomatic and nondisabling.


CONCLUSIONS OF LAW

1.  Bilateral cataracts were incurred in active peacetime 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  Tinnitus was incurred in active peacetime service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a left elbow disability, a 
bilateral shoulder disability, claimed as arthritis, or 
residuals of an excised cyst on the back at the T-12 level.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to all issues, the Board finds that the information 
provided in the statement of the case and other 
correspondence from the RO has been sufficient to inform the 
veteran of the elements necessary to complete his 
application, and there is no potentially relevant evidence 
which has been identified that is not of record.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  

Therefore, as a threshold matter, regarding each issue, it 
must be determined whether the veteran has met his initial 
obligation of submitting evidence of a well-grounded claim; 
that is, one which is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In general, a 
well-grounded claim for service connection requires competent 
evidence of (1) current disability; (2) incurrence or 
aggravation of a disease or injury in service; and (3) a 
nexus between the in-service injury or disease and the 
current disability.  Cohen v. Brown, 10 Vet. App. 128, 136 
(1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  If a 
claim is not well-grounded, there is no duty to assist the 
appellant in any further development of his claim.  Rabideau 
v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

Service Connection for Cataracts

Service medical records include a report of a medical 
examination conducted in September 1984, which disclosed, on 
ophthalmoscopic examination, small opacities of the lenses, 
bilaterally.  The diagnosis was very small, bilateral 
lenticular opacities.  Subsequent to service, the veteran 
continued to be treated at a military facility; in July 1993, 
and an optometry examination showed lens opacities.  The 
assessment was cataracts, possibly due to electromagnetic 
fields.  Subsequent examinations have continued to show the 
presence of bilateral cataracts, including a VA examination 
in March 1996.  A "cataract" is defined as "an opacity, 
partial or complete, of one or both eyes, on or in the lens 
or capsule."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 282 (27th 
ed., 1988).  Further, THE MERCK MANUAL OF DIAGNOSIS AND THERAPY 
(15th ed., 1987), which defines a cataract as a 
"developmental or degenerative opacity of the lens," does 
not suggest that the condition is subject to spontaneous 
remission, i.e., it is not an acute or transitory disorder, 
and is by its very nature chronic.  MERCK MANUAL 2227.  
Therefore, the elements of a well-grounded claim are met.  
See 38 C.F.R. § 3.303(b) (1998).   

In addressing the merits, service connection may be 
established for chronic disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  In 
evaluating the veteran's claim, if the evidence supports the 
claim or is in relative equipoise, the veteran prevails; only 
if a fair preponderance of the evidence is against the claim 
is the claim denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  The evidence in the veteran's favor, showing 
lenticular opacities, the very definition of cataracts, 
during service, and cataracts after service, manifested by 
opacities of the lenses, outweighs the negative evidence, 
consisting of the separation examination which does not 
report opacities of the lenses.  In this regard, there is no 
indication that a detailed ophthalmoscopic or slit lamp 
examination was conducted at the time of separation.  As to 
the notation by the optometrist in July 1993, that the 
cataracts may possibly be due to electromagnetic fields, 
because we find that cataracts were first shown in service, 
for purposes of a grant of service connection, the cause is 
irrelevant; hence, that matter does not need to be 
investigated.  Accordingly, the weight of the evidence being 
in the veteran's favor, service connection for bilateral 
cataracts is warranted.  

Service Connection for Tinnitus

Service medical records show that the veteran was seen during 
service in January 1984 for complaints of right ear pressure 
and tinnitus.  The assessment was tympanitis with tinnitus 
secondary to a healing perforated right tympanic membrane.  
On the separation examination in May 1990, no pertinent 
complaints or abnormal findings were reported.  However, on a 
VA audiological examination a few months later, in November 
1990, it was noted that the veteran had no real complaints 
regarding his hearing except tinnitus.  He had a slight 
tinnitus in both ears, which was not constant.  On a tinnitus 
evaluation conducted in November 1990, the veteran stated 
that the onset of the tinnitus had been in about 1982, and 
that it was intermittent, mild, and characterized by a high 
pitched whine of low intensity.  In addition, in a statement 
dated in December 1994, the veteran stated that he was now 
aware of the ringing in his ears almost constantly.  He also 
stated that until he was asked about it specifically on the 
November 1990 examination, he had not realized what the 
ringing sensation was.  

Although the veteran is not competent to provide medical 
evidence, he is competent to provide testimony regarding an 
"observable condition."  Falzone v. Brown, 8 Vet.App. 398 
(1995).  The presence or absence of tinnitus is a condition 
observable by the veteran; indeed, typically, an individual's 
history is the only method by which it can be diagnosed.  
Consequently, the claim is well-grounded.  See Cohen, Caluza.  
Further, recently, the regulation pertaining to the 
evaluation of tinnitus, which required that tinnitus be 
"persistent as a symptom of head injury, concussion or 
acoustic trauma," was amended to remove that requirement; 
the new standard is "recurrent tinnitus."  64 Fed. Reg. 
25206, 25210 (1999) (to be codified at 38 C.F.R. Part 4, 
Code 6260).  

Since the claim is well-grounded, and all relevant evidence 
necessary for an equitable disposition of the appellant's 
claim has been obtained by the originating agency, the claim 
for service connection for tinnitus must be decided on the 
merits, and the evidence balanced, with consideration of the 
credibility and probative value of the evidence.  See Caluza, 
Gilbert.  In weighing the evidence, the positive evidence 
consists of the veteran's statements in connection with his 
VA examinations in November 1990, that he had had mild, 
intermittent tinnitus since approximately 1982.  We consider 
the inservice mention of tinnitus to be a neutral factor, 
since it was apparently an acute tinnitus associated with a 
perforated tympanic membrane.  

The evidence against the claim consists of the separation 
examination, at which time the veteran did not mention the 
presence of tinnitus.  However, there is no evidence that he 
was specifically asked about this condition on the separation 
examination.  Moreover, in November 1990, he characterized 
the tinnitus as mild and intermittent, and in December 1994, 
he stated that he had not realized that what he had was 
"tinnitus" until specifically questioned on an examination 
in November 1990.  We find the veteran's history of tinnitus, 
and explanation of his previous failure to mention the 
disorder to be credible, and of sufficient probity as to 
outweigh the negative evidence.  Consequently, the weight of 
the evidence supports a grant of service connection for 
tinnitus.  

Service Connection for a Left Elbow Disorder

In determining whether the claim is well-grounded, on a March 
1996 VA examination, the veteran contended that he had 
experienced intermittent discomfort in the left elbow in the 
early 1980's, particularly with physical training.  Service 
medical records are devoid of any pertinent complaints, and 
on the report of medical history completed by the veteran in 
connection with his retirement physical examination in May 
1990, the veteran specifically answered "No" to the 
question of whether he had now, or had ever had, a painful or 
"trick" shoulder or elbow.  However, for the purpose of 
determining whether a claim is well grounded, evidence will 
be generally be accepted as credible.  Robinette v. Brown, 8 
Vet.App. 69 (1995); King v. Brown, 5 Vet.App. 19 (1993).  
Since the presence or absence of elbow pain is subject to lay 
observation, and the requirement of service incurrence is 
dependent upon symptoms, not a diagnosis, the veteran's March 
1996 statements constitute competent evidence of inservice 
incurrence.  Savage v. Gober, 10 Vet.App. 488 (1997).  

However, where the determinative issue involves medical 
etiology, such as to establish a nexus between inservice 
symptoms and current disability, or medical diagnosis, such 
as for a current disability, only medical evidence is 
considered "competent."  Cohen, at 137; Grottveit v. Brown, 
5 Vet.App. 91 (1993).  A September 1995 VA X-ray report noted 
a complaint of pain on "flexation."  However, the X-ray was 
normal.  On the March 1996 VA examination, the veteran 
related that his elbow "acted up" every few months, at 
which time he would experience pain with flexion.  However, 
X-rays and physical examination were normal, and the 
diagnosis was history of left elbow pain.  Additionally, the 
veteran has not described any functional limitations 
resulting from his intermittent elbow discomfort.  
Consequently, there is no competent evidence of a current, 
chronic left shoulder disorder.  Accordingly, in the absence 
of current disability, the claim is not well-grounded.  

Service Connection for a Bilateral Shoulder Disability

In a statement dated in December 1994, the veteran claimed 
that arthritis in the shoulder had been shown to be present 
in service prior to his retirement.  However, service medical 
records do not show the presence of arthritis of the 
shoulders in service, or any other complaints or abnormal 
findings pertaining to the shoulders.  On the report of 
medical history completed by the veteran in connection with 
his retirement physical examination in May 1990, the veteran 
specifically answered "No" to the question of whether he 
had now, or had ever had, a painful or "trick" shoulder or 
elbow.  Although he responded "Don't Know" to the same 
question regarding "arthritis, rheumatism, or bursitis," 
the joint or joints involved were not identified.  

Nevertheless, on the March 1996 VA examination, he reported 
intermittent discomfort of the shoulders since the early 
1980's, and, for the purpose of determining whether the claim 
is well-grounded, that statement is sufficient to meet the 
requirement of service incurrence.  

However, as to evidence of current disability, again, medical 
evidence is generally required to establish a current 
diagnosis.  Cohen.  The post-service military facility 
medical records show that in March 1995, the veteran was seen 
complaining of right shoulder pain with abduction.  On 
examination, he had full range of motion, and was able to 
abduct to more than 90 degrees without difficulty.  There was 
no crepitus.  However, there was tenderness in the 
subacromion, and the diagnosis was bursitis of the right 
shoulder.  Nevertheless, the March 1996 VA examination was 
entirely normal, and the history provided at that time, of 
intermittent discomfort in both shoulders since the early 
1980's, did not include the March 1995 episode.  Range of 
motion in March 1996 was to 180 degrees of forward flexion 
and abduction, bilaterally.  Further, X-rays were normal, 
and, again, the diagnosis was history of pain in both 
shoulders.  Hence, there is no competent evidence of a 
current, chronic bilateral shoulder disability.  Further, 
without current disability, there can be no nexus.  As a 
result, the claim is not well-grounded.  Caluza, Cohen.

Service Connection for Residuals of Back Cyst

In statements dated in November and December 1994, the 
veteran reported that, for years, he had had a very small 
"knot" located on the left side of the lower spine, which 
had recently increased to the size of a walnut.  The "knot" 
was present prior to his separation from service.  In March 
1995, the veteran was seen for follow-up treatment following 
the excision of a cyst on the back; the wound was noted to be 
healing nicely.  On the VA examination in March 1996, there 
was a slightly depressed, two-centimeter scar to the left of 
the midline at the level of approximately T-12.  The 
diagnosis was history of excision of benign lesion of the 
back.  

In reviewing the file, the Board notes that the veteran has 
presented no evidence that the cyst on his back was ever 
disabling, or that he currently suffers from any disability 
due to the residuals of the cyst on the back.  He has made no 
allegation, or offered any evidence, that he has a painful or 
tender scar or that his post-surgical scar has "repeated 
ulceration."  Consequently, there is no competent evidence 
of a current disability.  Chelte v. Brown, 10 Vet.App. 268 
(1997).  Accordingly, the claim is not well-grounded.  Id.  


ORDER

Service connection for cataracts is granted.

Service connection for tinnitus is granted.

Service connection for a left elbow disability is denied.

Service connection for a bilateral shoulder disability, 
claimed as arthritis, is denied.

Service connection for residuals of an excised cyst on the 
back at the T-12 level, is denied.


REMAND

Regarding the claim for service connection for sinusitis, 
service medical records show diagnoses of sinusitis in 
service, although on the one occasion an X-ray of the sinuses 
was noted, the findings were negative.  On the VA examination 
of March 1996, the veteran related a history of frequent head 
colds and congestion since the early 1980's.  He used 
decongestants about three to four times per week.  An X-ray 
of the sinuses disclosed chronic sinusitis involving the 
frontal and right maxillary sinuses.  This medical evidence 
of current disability and inservice disability satisfies the 
first two requirements of a well-grounded claim-service 
incurrence and current disability.  Regarding the remaining 
element, a nexus to service, on the VA examination, the 
veteran related a history of symptoms since service, and the 
diagnosis was chronic sinusitis.  Although the sinusitis was 
not explicitly noted to be of service onset, for the purpose 
of determining whether the claim is well-grounded, we find 
that the veteran's specific history of symptoms, which he is 
competent to relate, coupled with the current diagnosis, 
provide a plausible nexus.  See Savage.  Accordingly, the 
appellant has presented a well-grounded claim, and, 
therefore, the Department of Veterans Affairs has a statutory 
obligation to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
should be afforded an examination which provides an explicit 
opinion as to whether currently shown sinusitis is of service 
onset, based on a review of the claims file, including 
service medical records.  

Additionally, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Finally, the RO is advised 
that the Court has found that a remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

2.  The veteran should be scheduled for a 
VA examination to determine whether 
currently shown chronic sinusitis is 
etiologically related to any episodes of 
sinusitis shown in service, or otherwise 
of service onset.  To facilitate the 
requested opinion, the claims file, and a 
copy of this remand, must be made 
available to the examiner prior to the 
examination.  The examiner should review 
the service medical records, and the 
report of the VA "nose and sinuses" 
examination conducted in March 1996, and 
the report should reflect whether these 
records were reviewed.  The complete 
rationale for all conclusions reached 
should be provided, as such is essential 
to the Board's determination. 

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals







